DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/15/2021.  As directed by the amendment claims 2-8 and 19-21 are amended. Claims 2-21 are currently pending.
Response to Arguments
Applicant's arguments filed on 11/15/2021 with respect to 35 U.S.C. §103 rejection of claim(s) 2-21 have been fully considered. Applicant has substantially amended the independent claims 2, 19 and 21 and stated the cited prior-art by Stahler et al. does not disclose the surgical tool apparatus as recited in amended claims, specifically regarding the recitations of the axially extending projections and the axially extending receptacles. Applicant further stated on (Pg.14) of the remarks: 
“it is abundantly evident that the projections slide into or from the receptacles, and that the projection axis and the receptacle axis, of the coupled guides, (shown in red) will have to change angles relative to one another, during the articulation of the surgical tool apparatus. If there was no sliding, or no change in the referenced angle relative to one another, then there could be no articulation as illustrated in FIG. 8 of the present matter”.
Examiner’s position is, those functionality might be interpreted from (Fig. 6 & 8) even though the figures do not expressly show the relative positions between 
Since the previous rejection does not address those amended limitations, the Examiner has withdrawn that rejection. However a new rejection has been given using a newly found prior art.
Interview Summary
Applicant was called for an interview on 11/10/2021, to discuss the amendments filed on 11/02/2021, and explain how another prior-art (US 2013/0123783 A1) by Marczyk et al. discloses those amended limitations. 
Based on that interview Applicant filed a supplemental amendment on 11/15/2021 and tried to explain why Marczyk fails to disclose the construction and arrangement of coupled guides as recited in amended independent claims 2, 19 and 21.
Examiner does not agree with those assertions and still used Marczyk reference for the new rejection, and explain how (Figs.15-18) of Marczyk still read on those limitations while rejecting those claims.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
(a)	Claims 1, 19 and 21 are amended to recite “wherein, during an articulation of the surgical tool apparatus, the at least one pair of axially extending projection§. of one of the first plurality of coupled guides slidably extends into or from the at least one pair of axially extending receptacles of an immediately adjacent one”, and to explain this operation the Applicant stated on their remarks: “it is abundantly evident that the projections slide into or from the receptacles, and that the projection axis and the receptacle axis, of the coupled guides, (shown in red) will have to change angles relative to one another, during the articulation of the surgical tool apparatus. If there was no sliding, or no change in the referenced angle relative to one another, then there could be no articulation as illustrated in FIG. 8 of the present matter”.  
(b)	Claim-20 recites  “plurality of coupled guides are permitted to pivot relative to one another along a projection axis extending through the pair of projections and inhibited from pivoting relative to one another along an axis extending orthogonally to the projection axis, and whereby an angle between the projection axis and the receptacle axis varies during the articulation of the surgical tool apparatus”, and 
(c)	Claim-21 recites “the surgical tool apparatus is articulable along the plurality of guides whereby adjacent coupled guides pivot relative to one another such that the projection axis and the receptacle remain in a common plane while pivoting relative to one another, and such that an angle between the projection axis and the receptacle axis varies during the articulation of the surgical tool apparatus”.
Those functionality may be interpreted from (Fig. 6 & 8), however those figures do not expressly show the relative positions between projections and receptacles of the two adjacent couple guides, and the angle between projection axis and receptacle axis during articulation. The written specification as filed also does not explain these functional relationship in detail.
The current specification lacks antecedent basis for those recited limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk et al. in the publication (US 20130123783 A1).
Regarding claim-2 Marczyk discloses a tool positioner (Fig.14) shows a surgical apparatus with tool positioning section (218) capable of being articulated (Fig.16-18) shows different articulated state of the tool positioner, the tool positioner having a central opening extending along a length thereof (Fig.15) shows exploded view of the tool positioner with a lumen (218e), and  (¶:[0106] recites, each links of the tool positioner includes a central lumen 218e extending longitudinally there through), 
wherein the tool positioner includes: a tool holder disposed at a distal end of the tool positioner (Fig.15) shows an element (404) which is disposed at the distal end of the tool positioner section (218) that element is considered as tool holder, and (¶:[0107] defines 404 as end effector support structure), and 
wherein the tool holder defines a bore there through which is axially aligned with the central opening of the tool positioner in the exploded view (Fig.15) shows tool holder (404) has a bore which is axially aligned with bore of the tool positioning section (218); and
a plurality of coupled guides extending proximally from the tool holder (Fig.15) shows plurality of links (218a, 218b,…) extending proximally from the tool holder (404), 
each one of the plurality of coupled guides including at least one pair of axially extending projections, and at least one pair of axially extending receptacles as shown in the annotated figure below extracted from (Marczyk, Fig.15). 

    PNG
    media_image1.png
    468
    313
    media_image1.png
    Greyscale

Four of the adjacent couple guides, each of those couple guides have pair of axially extending projections (218c), and pair of axially extending receptacles (218d) having a shape of half circle, wherein the axis of the projections is perpendicular to the axis of receptacles. 
In a non-articulated state of the surgical apparatus, the pair of projections from one couple guide enters into the pair receptacle of the adjacent couple guide, since the pair of extension has a semicircular shape those will be able to pivot while inside the receptacles.     
wherein, during an articulation of the surgical tool apparatus, the at least one pair of axially extending projections of one of the plurality of coupled guides slidably extends into or from the at least one pair of axially extending receptacles of an immediately adjacent one of the plurality of coupled guides for relative axial translation there between (Fig.16) shows a articulated position of the tool positioner viewed sideways with respect to the end effector jaws, the articulation can be upward or downward as shown by the arrow (U, D), and (Fig.17&18) shows right and left articulated position of the tool positioner viewed from top. 
The articulation of the tool positioner can be explained with respect to the annotated figure above, for example during up-down movement the guides (1 & 3) rotate horizontally by pivoting their projections against receptacles of guides (2 & 4) however when guides (1 & 3) are rotating horizontally one of the vertically oriented projections of guide (2) has to slide out from the corresponding receptacle of guide (3) otherwise the up-down articulation will not happen if the projections are locked inside the receptacle. 
Similarly during left-right movements, the guides (2 & 4) rotate vertically by pivoting their projections against receptacles of guide (3) and the one in front of guide (4) not shown. When guides (2 & 4) rotating vertically one of the horizontally oriented extension of guides (1 & 3) has to slide out from the corresponding receptacle of guide (2 & 4) otherwise the left-right articulation will not happen if the projections are locked inside those receptacles. 
wherein the at least one pair of axially extending projections are in diametrically opposed relation to one another; and wherein the at least one pair of axially extending receptacles are in diametrically opposed relation to one another as shown in figure above for each of those guides have a pair of projections ;
an end effector coupled to a distal end of the tool holder of the tool positioner (Fig.15) shows an end effector coupled to the distal end of the tool holder-404); 
and a control link extending through the tool positioner and through the tool holder (¶:[0106] recites four steering cables 238 a-d  pass through the tool articulating section and tool holder), 
the control link having a distal end coupled to the end effector (¶:[0108] recites, distal end of the each of the steering cables 238 a-d is coupled to the end effector),  
the control link having a flexible portion at least at a distal end thereof to permit the tool positioner to move to position the end effector during a surgical operation (¶:[0055] recites, mechanical motion is transmitted from the handle to the end effector by flexible cables), the control link being operable to actuate at least a first movement of the end effector (¶:[0056] movement of the end effector is controlled by flexible steering cables).
Regarding claim-3 Marczyk discloses the surgical apparatus of claim-2, Marczyk further discloses wherein each one of the pair axially extending projections of one of the plurality of coupled guides extends into a corresponding one of the pair of axially extending receptacles of an immediately adjacent one of the plurality of coupled guides as shown in (Fig.15) the pair of projections for each of the couple guides extends into a corresponding pair of receptacles of the adjacent couple guide.
Regarding claim-4 Marczyk discloses the surgical apparatus of claim-3, Marczyk further discloses wherein at least one of the pair of axially extending projections of the one of the plurality of coupled guides slidably engages the corresponding one of the pair of axially extending receptacles of the immediately adjacent one of the plurality of coupled guides as shown in the figure above, annotated from (Fig.15), a pairs of axially  extending projections from one couple guide slides inside the corresponding pair of receptacles of the adjacent couple guide.
Regarding claim-5 Marczyk discloses the surgical apparatus of claim-4, Marczyk further discloses wherein the plurality of coupled guides includes at least a first guide, a second guide and a third guide (Fig.15) as annotated above shows at least  three couple guides marked as (2, 3 & 4) ; 
wherein: the first guide includes a pair of diametrically opposed axially extending projections and a pair of diametrically opposed axially extending receptacles as shown in the figure above the couple guide (2) has a pair of diametrically opposed axially extending projections on the right side, and a pair of diametrically opposed axially extending receptacles on the left side;
the second guide includes a pair of diametrically opposed axially extending projections and a pair of diametrically opposed axially extending receptacles as shown in the figure above the couple guide (3) has a pair of diametrically opposed axially extending projections on the right side, and a pair of diametrically opposed axially extending receptacles on the left side; and
the third guide includes a pair of diametrically opposed axially extending projections and a pair of diametrically opposed axially extending receptacles as ;
wherein the pair of diametrically opposed axially extending projections of the second guide extend into the pair of diametrically opposed axially extending receptacles of the first guide; and wherein the pair of diametrically opposed axially extending projections of the third guide extend into the pair of diametrically opposed axially extending receptacles of the second guide as shown in the figure above, the diametrically opposed axially extending projections of guide (2)   extends into the diametrically opposed axially extending receptacles of guide (3), similarly the axially extending projections of guide (3) extends into the diametrically opposed axially extending receptacles of guide (4).
Regarding claim-6 Marczyk discloses the surgical apparatus of claim-5, Marczyk further discloses wherein the axially extending projections and the axially extending receptacles are arranged in a radial array around their respective guide (Fig.15) shows the axially extending projections and axially extending receptacles of each guide are arranged in a radial array on the opposite face of that guide.
Regarding claim-7 Marczyk discloses the surgical apparatus of claim-3, Marczyk further discloses wherein at least one of the axially extending projections of the one of the plurality of coupled guides engages the corresponding one of the  axially extending receptacles of the immediately adjacent one of the plurality of coupled guides as shown in the figure above, the axially extending projections of guide , wherein the at least one of the axially extending projections is rectangular . 
Regarding claim-8 Marczyk discloses the surgical apparatus of claim-2, Marczyk further discloses wherein each one of the plurality of coupled guides defines a distal facing surface and a proximal facing surface (Fig.15) shows each of the couple guides (128a, 218b and so on) each having a distal facing surface and a proximal facing surface,
wherein at least a portion of at least one of the distal facing surface or proximal facing surface is oriented at an acute angle with respect to a plane oriented orthogonal to a central axis of the respective guide (Fig.15) shows the proximal facing surface is not exactly parallel to the distal facing surface of each link rather it is slightly curved as a result it will make an obtuse angle with respect to a central axis of the segment.
Regarding claim-9 Marczyk discloses the surgical apparatus of claim-2, Marczyk further discloses wherein the first movement includes rotation of the end effector about a central axis defined by the tool holder (¶:[0016] recites, the physician or surgeon rotate the end effector through the use of rotating knobs).
Regarding claim-10 Marczyk discloses the surgical apparatus of claim-2, Marczyk further discloses wherein the first movement includes articulation of the end effector (Fig.16) shows an up or down articulation of the end-effector.
Regarding claim-11 Marczyk discloses the surgical apparatus of claim-2, Marczyk further discloses wherein the first movement includes articulation of the end effector and of the tool positioner (Fig.16) shows the end-effector articulated by articulating the tool positioner section (218).
Regarding claim-12 Marczyk discloses the surgical apparatus of claim-2, Marczyk also discloses the apparatus further comprises a conduit received within the central opening of the tool positioner (Fig.15) shows a tubal structure (414) that goes through the central opening of the tool positioner, 
wherein the conduit includes a distal end coupled to the end effector (Fig.15) further shows the distal end of the tube (414) mechanically coupled with the end effector, as explained in (¶:[0110-0111]).
Regarding claim-13 Marczyk discloses the surgical apparatus of claim-12, Marczyk also discloses the conduit is operable to actuate a second movement of the end effector (¶:[0111] recites the tube or conduit 414 engage with the members which forces jaw member 240 to rotate around pivot pin 430).
Regarding claim-14 Marczyk discloses the surgical apparatus of claim-12, Marczyk also discloses the apparatus further comprises a coupler connected to the tool positioner (Fig.15) shows a structure (424) connected to the tool positioner, which is considered as the coupler, the coupler including first and second axially spaced apart cylinders sized to receive and be held in the bore of the tool holder (Fig.15) further shows two axially spaced cylindrical structures (422 & 438), both of them are held inside the tool holder (404).
Regarding claim-15 Marczyk discloses the surgical apparatus of claim-14, Marczyk further discloses wherein the control link extends through the first and second axially spaced apart cylinders of the coupler (Fig.15) shows the control links (238a-d) pass through the cylindrical structures (422 & 438).
Regarding claim-16 Marczyk discloses the surgical apparatus of claim-14, Marczyk further discloses wherein the control link extends through the conduit (¶:[0110] recites control links 238a extends through tube 414). 
Regarding claim-17 Marczyk discloses the surgical apparatus of claim-2, Marczyk further discloses wherein the control link is a first control link (Fig.15 shows a first control link 238c), and wherein the surgical tool apparatus further comprises: at least one second control link (Fig.15 further shows a second control link 238d) operable to actuate at least a second movement of the end effector (¶:[0108] recites, end effector jaws are controlled with 238c, 238d).
Regarding claim-18 Marczyk discloses the surgical apparatus of claim-17, Marczyk further discloses wherein the second movement includes articulation of the end effector and of the tool positioner (¶:[0117] recites, up-down articulation of the tool positioner which in turn articulate the end effector, by steering cables 238 a-b).
Regarding claim-19 Marczyk discloses a surgical tool apparatus comprising: a tool positioner capable of being articulated (Fig.14) shows a surgical apparatus which comprises an articulating tool positioner (218), and (Fig15) shows detail structure of the tool positioner assembly.
Rest of the limitation of the current claim is similar to the combined limitation of claims 2 and 5, Marczyk discloses those limitations as discussed above for the rejection of those claims.
Regarding claim-20 Marczyk discloses the surgical apparatus of claim-19, Marczyk further discloses wherein at least one of the multiple pair of axially extending projections of the one of the plurality of coupled guides slidably engages the corresponding one of the multiple pair of axially extending receptacles of the immediately adjacent one of the plurality of coupled guides, and wherein the at least one of the multiple pair of axially extending projections is rectangular those limitations are similar to the limitations of claims1 and 7, which have been discussed above. 
 	Marczyk also discloses whereby the plurality of coupled guides are permitted to pivot relative to one another along a projection axis extending through the pair of projections and inhibited from pivoting relative to one another along an axis
extending orthogonally to the projection axis these characteristics are explained during the rejection of claim-1, and 
whereby an angle between the projection axis and the receptacle axis varies during the articulation of the surgical tool apparatus, 

    PNG
    media_image2.png
    297
    550
    media_image2.png
    Greyscale


It is seen from the figure, those two axis meet each other with an angle, and that angle will vary depending on the amount of articulation of the surgical apparatus.
Regarding claim-21 Marczyk discloses a surgical tool apparatus comprising: a tool positioner capable of being articulated (Fig.14) shows a surgical apparatus which comprises an articulating tool positioner (218), and (Fig15) shows detail structure of the tool positioner assembly.
Rest of the limitation of the current claim is similar to the combined limitation of claims 2 and 20, Marczyk discloses those limitations as discussed above for the rejection of those claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792